NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


JORGE LEYVA,                                  )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-3938
                                              )
STEPHANIE TORRES,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed January 2, 2019.

Appeal from the Circuit Court for
Hillsborough County; Richard A. Weis,
Judge.

Michael A. Giasi of Giasi Law, P.A., Tampa,
for Appellant.

No appearance for Appellee.




PER CURIAM.


             Affirmed.


LaROSE, C.J., and KELLY and BLACK, JJ., Concur.